        

--------------------------------------------------------------------------------

Exhibit 10.15
 
Execution Version



____________________________________________________________________________________________




Second Amendment


to


Credit Agreement




Dated as of September 10, 2008




among


McMoran Exploration Co.,
As Parent,


McMoran Oil & Gas LLC,
as Borrower,




The Guarantors,


JPMorgan Chase Bank, N.A.
as Administrative Agent,




GE Business Financial Services Inc.,
fka Merrill Lynch Business Financial Services Inc.
as Syndication Agent,
 
Toronto Dominion (Texas) LLC, BNP Paribas,
and ING Capital LLC,
as Documentation Agents,


and


The Lenders Party Hereto




____________________________________________________________________________________________





 
 
 

--------------------------------------------------------------------------------

 

Second Amendment To Amended and Restated Credit Agreement
 
THIS Second Amendment to Amended and Restated Credit Agreement (this “Second
Amendment”) dated as of September 10, 2008, is among McMoran Exploration Co., a
Delaware corporation (the “Parent”), McMoran Oil & Gas LLC, a Delaware limited
liability company (the “Borrower”), the undersigned guarantors (the
“Guarantors”, and together with the Parent and the Borrower, the “Obligors”),
each of the lenders party to the Credit Agreement referred to below
(collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), GE Business Financial Services Inc., fka
Merrill Lynch Business Financial Services Inc., as syndication agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Syndication Agent”), and The Toronto Dominion (Texas) LLC, BNP Paribas, and ING
Capital LLC, as co-documentation agents for the Lenders (in such capacity,
together with its successors in such capacity, each a “Documentation Agent”).
 
R E C I T A L S
 
A.           The Borrower, the Agents and the Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of August 6, 2007 (as
amended by that certain First Amendment to Amended and Restated Credit
Agreement, and as further amended from time to time, the “Credit Agreement”),
pursuant to which the Lenders have made certain credit available to and on
behalf of the Borrower.
 
B.           The Borrower has requested and the Administrative Agent and the
Lenders have agreed to amend certain provisions of the Credit Agreement.
 
C.           NOW, THEREFORE, to induce the Administrative Agent and the Lenders
to enter into this Second Amendment and in consideration of the premises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
Section 1. Defined Terms.  Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Second Amendment.  Unless otherwise indicated, all section
references in this Second Amendment refer to sections of the Credit Agreement.
 
Section 2. Amendments to Credit Agreement.
 
2.1 Amendments to Section 1.02.
 
(a) The definition of “Agreement” is hereby amended in its entirety to read as
follows:
 
 
Page 1

--------------------------------------------------------------------------------


 
“Agreement” means this Credit Agreement, as amended by the First Amendment, and
as further amended by the Second Amendment, including the Schedules and Exhibits
hereto, as the same may be amended or supplemented from time to time.
 
(b) The following definitions are hereby added where alphabetically appropriate
to read as follows:
 
“Existing Convertible Preferred” means the $257,910,000 6.75% Mandatory
Convertible Preferred Stock of the Parent mandatorily convertible on November
15, 2010 issued pursuant to that Certificate of Designation dated November 7,
2007.
 
“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of September 10, 2008, among the Parent, the Borrower, the Guarantors,
the Administrative Agent and the Lenders party thereto.
 
“Second Amendment Effective Date” means September 10, 2008.
 
2.2 Section 2.07.  Section 2.07(a) and the last paragraph of Section 2.07(d) are
hereby amended to add the phrase “Section 8.18” after the phrase “Section
8.13(d) [MMS approvals]” and “Section 8.13(d)”, respectively.
 
2.3 Section 8.18.  Section 8.18 is hereby amended to read as follows:
 
“Section 8.18.  Swap Agreements.  The Parent shall maintain the hedge position
established by the Swap Agreements indentified in the most recent certificate
delivered under Section 8.01(d) during the period specified therein and shall
neither assign, terminate or unwind any such Swap Agreements nor sell any Swap
Agreements if the effect of such action (when taken together with any other Swap
Agreements executed contemporaneously with the taking of such action) would have
the effect of canceling its positions under such Swap Agreements; provided that
the Parent may terminate or otherwise cancel or unwind any Swap Agreement if (a)
the Parent shall have given prior written notice to the Administrative Agent of
such action, (b) the economic effect of such Swap Agreement was to increase the
Borrowing Base (or Conforming Borrowing Base) then in effect, the Required
Lenders shall have the right to adjust the Borrowing Base (or Conforming
Borrowing Base) to reflect such termination and (c) the Borrower shall have
(after giving effect to any termination payments associated with termination)
unused availability under this Agreement of not less than 15% of the then
current Borrowing Base.  Notwithstanding the foregoing, the Borrower shall have
the right to terminate the Swap Agreements listed on Schedule 8.18.”
 
 
Page 2

--------------------------------------------------------------------------------


2.4 Section 9.04(a).  Section 9.04(a) is hereby amended by deleting the word
“and”  prior to clause (iv) and inserting a “comma” in lieu thereof and by
inserting the following clause at the end of such Section:
 
“and (v) the Parent may make aggregate cash payments on or prior to November 15,
2010 in an amount not to exceed $39,200,000 (less the amount of any dividends
paid by the Parent on the Existing Convertible Preferred after the Second
Amendment Effective Date) to the holders of the Existing Convertible Preferred
to induce such holders to convert the Existing Convertible Preferred into common
Equity Interests of the Parent, provided that before and after giving effect to
each such payment, no Default or Event of Default existed or would result and
the Borrower will have (after giving effect to such payment) unused availability
under this Agreement of not less than 15% of the then current Borrowing Base.”
 
Section 3. Conditions Precedent.  This Second Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02 of the Credit Agreement):
 
3.1 The Administrative Agent shall have received from all of the Lenders, the
Parent, the Borrower and the Guarantors, counterparts (in such number as may be
requested by the Administrative Agent) of this Second Amendment signed on behalf
of such Person.
 
3.2 The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the date hereof, including a work
fee payable to each Lender in an amount of $5,000.
 
3.3 No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this Second Amendment.
 
The Administrative Agent is hereby authorized and directed to declare this
Second Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.  Notwithstanding the
foregoing, this Second Amendment shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 12.02 of the
Credit Agreement) at or prior to 1:00 p.m., New York New York time, on September
15, 2008.
 
Section 4. Miscellaneous.
 
4.1 Confirmation.  The provisions of the Credit Agreement, as amended by this
Second Amendment, shall remain in full force and effect following the
effectiveness of this Second Amendment.
 
Page 3

--------------------------------------------------------------------------------


4.2 Ratification and Affirmation; Representations and Warranties.  Each Obligor
hereby (a) acknowledges the terms of this Second Amendment; (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, notwithstanding the amendments contained
herein and (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Second Amendment:  (i) all of
the representations and warranties contained in each Loan Document to which it
is a party are true and correct, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, (ii) no Default or Event of Default has occurred and is
continuing and (iii) no event or events have occurred which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.
 
4.3 Counterparts.  This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Second Amendment by facsimile transmission shall
be effective as delivery of a manually executed counterpart hereof.
 
4.4 No Oral Agreement.  This Second Amendment, the Credit Agreement and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties.  There are
no subsequent oral agreements between the parties.
 
4.5 GOVERNING LAW.  THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
4.6 Payment of Expenses.  In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Second Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
 
4.7 Severability.  Any provision of this Second Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
4.8 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
 

 
 
Page 4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first written above.
 
BORROWER:                                                                               MCMORAN
OIL & GAS LLC
 
By:          /s/ Kathleen L. Quirk                        
Kathleen L. Quirk, Vice President


PARENT:                                                                               MCMORAN
EXPLORATION CO.
 
By:         /s/ Kathleen L. Quirk                          
Kathleen L. Quirk, Senior Vice
President & Treasurer


GUARANTORS:                                                                                   K-MC
VENTURE I LLC


By:          MCMORAN OIL & GAS LLC,
its sole member


By:          /s/ Kathleen L. Quirk                         
Kathleen L. Quirk, Vice President


FREEPORT CANADIAN
EXPLORATION COMPANY


By:          MCMORAN OIL & GAS LLC,
its sole member




By:         /s/ Kathleen L. Quirk                            
Kathleen L. Quirk, Vice President




MCMORAN INTERNATIONAL INC.


By:          MCMORAN OIL & GAS LLC,
its sole member




By:          /s/ Kathleen L. Quirk                            
Kathleen L. Quirk, Vice President

 Signature Page  
Second Amendment
 
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender




By:       /s/ Michael A. Kamauf                                               
Name:  Michael A. Kamauf
Title:    Vice President






GE BUSINESS FINANCIAL SERVICES
INC., fka Merrill Lynch Business Financial Services
Inc., as Syndication Agent and as
a Lender




By:        /s/ Randall Hornick                                         
Name:  Randall Hornick 
Title:    Authorized Signatory
 


 
BNP PARIBAS, as a Documentation Agent and as a Lender




By:       /s/ Polly Schott                                            
Name:  Polly Schott
Title:    Director




By:       /s/ Betsy Jocher                                      
Name:  Betsy Jocher
Title:    Director




TORONTO DOMNION (TEXAS) LLC, as
a Documentation Agent and as a Lender




By:        /s/ Debbi L. Brito                                           
Name:  Debbi L. Brito
Title:    Authorized Signatory




 Signature Page  2
Second Amendment

--------------------------------------------------------------------------------


ING CAPITAL LLC, as a Documentation Agent and as a Lender




By:        /s/ Charles E. Hall                                        
Name:  Charles E. Hall
Title:    Managing Director




 
          U.S. BANK NATIONAL ASSOCIATION





By:        /s/ Mark E. Thompson
Name:   Mark E. Thompson
 
        Title:     Senior Vice President

 




CAPITAL ONE, N.A., as a
Lender




By:        /s/ Nancy Moragas                                  
Name:   Nancy Moragas
Title      Senior Vice President
 

 
 Signature Page  3
Second Amendment

--------------------------------------------------------------------------------


:

 
Schedule 8.18
 
Swap Agreements In Place as of September 9, 2008
 
Natural Gas Hedging Summary (MMbtu)
 
Hedged Volume (MMbtu)
Avg. Swap
price
Nov '08 - Dec '08
2,725,000
$ 9.158
Total 2008
2,725,000
 
 
Jan '09 - June '09
6,171,000
$ 8.970
Nov '09 - Dec '09
1,074,000
$ 8.968
Total 2009
7,245,000
 
 
Jan '10 - June '10
2,096,000
$ 8.630
Nov '10 - Dec '10
542,013
$ 8.610
Total 2010
2,638,013
 
 
Total 2008-2010
12,608,013
 





Crude Oil Hedging Summary (bbls)
 
Hedged Volume (bbls)
Avg. Swap
price
Nov '08 - Dec '08
120,000
$72.300
Total 2008
120,000
 
 
Jan '09 - June '09
277,000
$71.930
Nov '09 - Dec '09
45,000
$71.160
Total 2009
322,000
 
 
Jan '10 - June '10
100,000
$70.940
Nov '10 - Dec '10
18,000
$70.640
Total 2010
118,000
 
 
Total 2008-2010
560,000
 



 

Schedule 8.18
 
 

--------------------------------------------------------------------------------

 
